                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 21-mj-03240-BECERRA

UNITED STATES OF AMERICA,

               Plaintiff,

v.

ALISBEY SANTILLON GATA,

               Defendant.

______________________________/

                                       DETENTION ORDER

       Pursuant to 18 U.S.C. § 3142(f), on June 30, 2021, a hearing was held to determine

whether defendant ALISBEY SANTILLON GATA should be detained prior to trial. Having

considered the factors enumerated in 18 U.S.C. § 3142(g), this Court finds that no condition or

combination of conditions will reasonably assure the safety of any other person and the

community. Therefore, it is hereby ordered that defendant ALISBEY SANTILLON GATA be

detained prior to trial and until the conclusion thereof.

       In accordance with the provisions of 18 U.S.C. § 3142(i), the Court hereby makes the

following findings of fact and statement of reasons for the detention:

       1. The defendant is charged by criminal complaint in the Southern District of Florida

with possession of a firearm or ammunition by a convicted felon in violation of Title 18, United

States Code, Section 922(g)(1).

       2. The weight of the evidence against the defendant is substantial. The government has

proffered that on May 21, 2021, the defendant participated in the robbery of a jewelry store

wherein he pointed a black revolver at a victim. An image of the defendant was captured on
store surveillance video during the commission of the robbery. The defendant pawned two

items stolen during the robbery and his fingerprint was found on a form used by the pawnshop.

       The defendant was arrested on June 24, 2021. The defendant was carrying on his

person a black revolver similar to the one used in the robbery loaded with five live rounds in the

cylinder and a black semi-automatic firearm with 16 live rounds inside the magazine and one

live round inside the chamber.

       3. The pertinent history and characteristics of the defendant support pretrial detention.

The defendant was born on November 8, 1991 in Cuba. The defendant has previously been

convicted of uttering a forged instrument, grand theft, battery on a law enforcement officer,

resisting an officer with violence and possession of a controlled substance. Title 18, United

States Code, Section 3142(g)(3)(A).

       4. The Court specifically finds by clear and convincing evidence that there are no

conditions or combinations of conditions which will reasonably assure the safety of other

persons and the community. The defendant brandished a firearm during the commission of a

robbery and was found approximately one month later with a black revolver similar to the black

revolver used during the robbery and a semi-automatic firearm with ammunition in the clip and

the chamber. The Court finds that the defendant would continue to engage in unlawful conduct

if released on bond. Based upon the above findings of fact, which were supported by clear and

convincing evidence, the Court has concluded that this defendant presents a danger to other

persons and the community.

       The Court hereby directs:

                      (a) That the defendant be committed to the custody of the Attorney

General for confinement in a corrections facility separate, to the extent practical, from persons

awaiting or serving sentences or being held in custody pending appeal;

                                                2
                      (b) That the defendant be afforded reasonable opportunity for private

consultation with counsel; and

                      (c) That, on order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility in which the

defendant is confined deliver the defendant to a United States Marshal for the purpose of an

appearance in connection with a court proceeding.

       DONE AND ORDERED in Chambers at Miami, Florida, this 30th day of June, 2021.




                                     _______________________________________
                                     JOHN J. O'SULLIVAN
                                     CHIEF UNITED STATES MAGISTRATE JUDGE




                                                3
